Order entered April 9, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00098-CV

                       RYAN GALLAGHER, Appellant

                                        V.

                    COLLIN COUNTY, ET AL., Appellees

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-00049-2020

                                     ORDER

      By order dated March 6, 2020, we denied appellant’s motion to waive the

fees for preparation of the clerk’s and reporter’s records because appellant had not

complied with rule 145 of the rules of civil procedure. See TEX. R. CIV. P. 145.

Before the Court is appellant’s April 7, 2020 motion to reconsider that order.

Appellant has now filed a statement of inability to afford payment of court costs

with the trial court. Because it does not appear a contest has been filed, appellant

is entitled to proceed without payment of costs. See id. Accordingly, we GRANT
appellant’s motion and ORDER Lynne Finley, Collin County District Clerk, and

Destiny Moses, Official Court Reporter for the 416th Judicial District Court, to file

their respective records within twenty days of the date of this order.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Finley; Ms. Moses; and, all parties.

                                             /s/    KEN MOLBERG
                                                    JUSTICE